IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEBRA ANDERSON,                           : No. 298 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
NORTH STAR SCHOOL DISTRICT,               :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.